Case 2:17-cv-07020-JS-ARL Document 144 Filed 09/08/20 Page 1 of 4 PageID #: 1054



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  -------------- -------------------------X
  THOMAS SIDIK as Administrator of the
  Estate of Kristen A. Sidik, deceased,
  THOMAS SIDIK as Parent and Natural        ADOPTION ORDER
  Guardian of K.S., an infant, and C.S.,    17-CV-7020 (JS)(ARL)
  an infant, and THOMAS SIDIK,
  Individually,

                    Plaintiffs,

              -against-

  ROYAL SOVEREIGN INTERNATIONAL, INC.,
  ROYAL CENTURIAN INC., RS NINGBO, INC.,
  ROYAL SOVEREIGN QINGDAO a/k/a. RS
  QINGDAO, BJ’S WHOLESALE, INC., ADT LLC,
  and DEFENDERS, INC. d/b/a PROTECT YOUR
  HOME,

                 Defendants.
  ----------------------------------------X
  ROYAL CENTURIAN INC., BJ’S WHOLESALE
  CLUB, INC., ROYAL SOVEREIGN INTERNATONAL,

                    Third-Party Plaintiffs,

              -against-

  TAISHAN CITY KEXINTE MOTOR PRODUCTS CO.,
  LTD.,

                    Third-Party Defendant.

  ----------------------------------------X
 APPEARANCES:

 For Plaintiff:           Nancy Marie McGee,, Esq.
                          Wisell & McGee, LLP
                          80-02 Kew Gardens Road, Suite 307
                          Kew Gardens, New York 11415

 For Defaulting
 Defendants:              No appearance.




                                       1
Case 2:17-cv-07020-JS-ARL Document 144 Filed 09/08/20 Page 2 of 4 PageID #: 1055



 SEYBERT, District Judge:

              Thomas Sidik, as the administrator of the estate of

 Kristen A. Sidik and the parent and natural guardian of K.S. and

 C.S. (the “Plaintiffs”), commenced this action on December 1, 2017,

 against the Defendants, Royal Sovereign International, Inc., Royal

 Centurian Inc., RS Ningbo, Inc. (“RS Ningbo”), Royal Sovereign

 Qingdao a/k/a RS Qingdao (“RS Qingdao”), BJ’s Wholesale Club, Inc.,

 ADT LLC, and Defenders, Inc. d/b/a Protect Your Home, to recover

 money damages for personal injuries sustained as a result of an

 air conditioner that caught on fire at the Plaintiffs’ residence.

 (Compl., D.E. 1.)

              On September 6, 2019, after RS Ningbo and RS Qingdao

 (the   “Defaulting    Defendants”)       failed   to   answer   or   otherwise

 respond to the Complaint, the Plaintiffs requested a certificate

 of default against the Defaulting Defendants.            (Request for Cert.

 of Default, D.E. 98.)      Pursuant to Federal Rule of Civil Procedure

 55(a), the Clerk of Court entered a default against the Defaulting

 Defendants on September 11, 2019.          (Entry of Default, D.E. 99.)

              On September 19, 2019, the Plaintiffs moved for a default

 judgment against the Defaulting Defendants on the grounds that

 they   had   failed   to   answer   or    otherwise    defend   against    the

 Complaint.     (Mot., D.E. 107.)     By Order dated September 20, 2019,




                                       2
Case 2:17-cv-07020-JS-ARL Document 144 Filed 09/08/20 Page 3 of 4 PageID #: 1056



 United States District Court Judge Arthur D. Spatt1 referred the

 motion to United States Magistrate Judge Arlene R. Lindsay for a

 Report and Recommendation (“R&R”) as to whether the motion for a

 default judgment should be granted, and if so, whether damages

 should be awarded.          (Referral Order, D.E. 108.)

              On    May     13,    2020,       Judge    Lindsay     issued       the     R&R,

 recommending that the Court deny the Plaintiffs’ motion for default

 judgment with leave to renew, after a determination of the rights

 and liabilities of Royal Sovereign International, Inc., Royal

 Centurian Inc., and BJ’s Wholesale Club, Inc..                     (R&R, D.E. 128, at

 2.)    In particular, Judge Lindsay recommended that even if the

 Plaintiffs        asserted       valid        claims     against       the      Defaulting

 Defendants,       courts    have   previously          declined    to    grant    default

 judgments until after a trial on the merits against the remaining

 defendants.       (R&R, D.E. 128 at 3–4 (citing Diarama Trading Co.

 Inc. v. J. Walter Thompson U.S.A., Inc., No. 01-CV-2950, 2002 WL

 31545845, at *3 (S.D.N.Y. Nov. 13, 2002); Exquisite Form Indus.,

 Inc.    v.   Exquisite      Fabrics      of    London,    378     F.    Supp.    403,   416

 (S.D.N.Y. 1974); Lite-Up Corp. v. Sony Music Corp., No. 97-CV-

 1546), 1999 WL 436563, at *2 (S.D.N.Y. 1999) (holding that, the

 Court having entered default but not default judgment against one

 defendant,     “[i]f       the   remaining         defendants     prevail,       then   the




 1   This matter was reassigned to the undersigned on June 30, 2020.


                                                3
Case 2:17-cv-07020-JS-ARL Document 144 Filed 09/08/20 Page 4 of 4 PageID #: 1057



 defaulting defendant will be exonerated, whereas if the plaintiff

 prevails on the merits, judgment will be entered against all

 defendants, including the defaulting party)).

             Since the Defaulting Defendants had not yet appeared,

 the Plaintiffs filed proof of service.         (See Aff., D.E. 129.)       It

 has been more than fourteen days since the service of the R&R.

 The parties have not filed objections.           As such, pursuant to 28

 U.S.C. § 636(b) and Rule 72, this Court has reviewed the R&R for

 clear error, and finding none, now concurs in both its reasoning

 and its result.       See Official Comm. of Unsecured Creditors of

 Exeter Holding, Ltd. v. Haltman, No. 13-CV-5475, 2020 WL 2832192,

 at *4 (E.D.N.Y. June 1, 2020) (reviewing R&R without objections

 for clear error).

       Accordingly, the R&R is adopted in its entirety.



                                           SO ORDERED.


                                           _/s/ JOANNA SEYBERT   __
                                           Joanna Seybert, U.S.D.J.
 Dated:   September   8 , 2020
          Central Islip, New York




                                       4
